Appeal from a judgment of the Supreme Court (Teresi, J.), rendered September 16, 2004 in Albany County, convicting de*836fendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Defendant was charged in two indictments with various drug-related crimes. He pleaded guilty to criminal possession of a controlled substance in the fourth degree in satisfaction of all charges and waived his right to appeal. Although the plea agreement did not include any specific sentencing commitment, the sentence imposed was not to exceed 4V2 to 9 years in prison. Defendant was thereafter sentenced as a second felony offender to 4 to 8 years in prison. He now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Consequently, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.iR, Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.